Citation Nr: 1424683	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter was last before the Board of Veteran's Appeals (Board) in August 2011 on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded the claim for additional development.

The Board remanded this matter in January 2010 and again in August 2011 for additional development.  Pursuant to the August 2011 remand instructions, the RO obtained outstanding medical records from the United States Post Office and from VA and private medical facilities.  In addition, the RO contacted the Social Security Administration to identify any records pertinent to the Veteran's claim of service connection for a right shoulder disorder and, subsequently, re-adjudicated the claim.  See May 2010 Formal Finding of the Unavailability of Social Security Records.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Additional documents pertinent to the present appeal are in the Virtual VA paperless processing system.  The Veteran waived his right to RO review of the VA records and statement submitted in June 2012.  See April 2014 Post-Remand Brief.


FINDING OF FACT

The Veteran's right shoulder disorder was not caused or aggravated by his service-connected diabetes or does not otherwise relate to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a secondary basis for a right shoulder disorder are not satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

A letter dated July 2007 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection for a right shoulder disorder, to include as secondary to service-connected diabetes.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claim for a right shoulder disorder secondary to service-connected diabetes.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  See McLendon, 20 Vet. App. at 83.  The record does not establish that the Veteran was treated for a right shoulder disorder during service or indicate a nexus between the disorder and the Veteran's service-connected diabetes.  Moreover, the medical evidence shows that the Veteran's right shoulder disorder results from degenerative changes in his cervical spine and is therefore sufficient to decide the case.  Accordingly, an examination is not warranted.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran contends that his current right shoulder disorder relates to his service-connected diabetes.  Although he has been diagnosed as having adhesive capsulitis, the medical evidence does not suggest a relationship between the Veteran's right shoulder disorder and his service-connected diabetes.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In April 2002, the RO granted service connection for diabetes with diabetic retinopathy, nephropathy, and neuropathy.

The Veteran's STRs do not document any right shoulder injury or problems.  He received treatment for back problems in July and August 1968, but was not treated for or diagnosed as having a right shoulder disorder during service.  The Veteran denied having any right shoulder problems on separation from service in April 1969 and his separation examination found that his upper extremities were normal.

The Veteran's post-service medical records show that he was first treated for a right shoulder problem in early 2007.  See August 2001 VA Examination Report (observing "no upper extremity symptoms or anatomic dysfunction"); see also September 2005 VA Examination Report (finding no motor loss or other abnormalities associated with the Veteran's right upper extremity).  In February 2007, the Veteran was diagnosed as having adhesive capsulitis (frozen shoulder) in his right shoulder.  He reported decreased strength and mobility in the shoulder and no history of trauma.  X-rays showed no bone or joint abnormalities associated with the right shoulder and the examining physician opined that the Veteran's symptoms "are most consistent with a Brachial Plexopathy."  Thus, the medical evidence associates the right shoulder disorder with a degenerative cervical spine disorder and not with the Veteran's service-connected diabetes.

Subsequent medical treatment reports show worsening of the right shoulder disorder, but do not connect the right shoulder disorder to the Veteran's service-connected diabetes.  A February 2007 MRI showed spondylitic changes in the cervical spine and in March 2007 the Veteran reported significant atrophy and motor loss in the right shoulder with normal sensation.  An April 2007 MRI of the right shoulder was unremarkable.  An MRI of the cervical spine performed in the same month showed severe multilevel degenerative disc disease with spinal cord compression at C3/4 through C6/7 and moderate to severe bilateral neuroforaminal narrowing at C4/5 and C5/6.  In May 2007, a motor nerve conduction study found partial denervation in several muscles in the right upper extremity possibly associated with nerve root innervation from the cervical spine and indicative of cervical radiculopathy.  In June 2007, the Veteran was diagnosed as having cervical radiculopathy with right arm and hand weakness.  June 2007 VAMRs.  Thus, medical evidence immediately following the Veteran's diagnosis of frozen shoulder associates the right shoulder disorder with degenerative changes in the cervical spine and not with the Veteran's service-connected diabetes.

VA medical records from November 2007, note improvement of motor function and no pain or sensory loss associated with the Veteran's right shoulder disability.  The records also suggest that the right shoulder disorder is "nerve root related."  See December 2007 VAMRs (noting that the Veteran has been prescribed strengthening exercises to improve his right shoulder adhesive capsulitis).  Similarly, in March 2008 a VA physician stated that the Veteran's right shoulder disorder is "likely nerve root related from severe foraminal narrowing" in the cervical spine and noted "significant mechanical compression on his nerve roots."  Consequently, the medical evidence through early 2008 does not indicate a nexus between the Veteran's right shoulder disorder and his diabetes.

In August 2008, a VA examiner found that the Veteran's kidney disease, decreased vision in the left eye, and erectile dysfunction are likely related to his diabetes.  He also found abnormalities related to diabetes in the Veteran's lower extremities bilaterally.  However, he did not find that the Veteran's right shoulder disorder is related to diabetes.  The examiner stated that the atrophy of the Veteran's biceps, triceps, and deltoid muscles on the right side and developed frozen shoulder on the right side with severely limited range of motion is due to severe cervical spondylosis and compression of nerve roots in the cervical spine.  More recent medical evidence continues to note limited movement of the right shoulder that is treated with physical therapy as well as chronic degenerative cervical spine disorder.  September 2009 and October 2009 PMRs; February 2012 VAMRs.

In summary, the preponderance of the medical evidence weighs against finding a relationship between the Veteran's current right shoulder disorder and his service.  He was not diagnosed as having or treated for right shoulder problems in service and the medical evidence does not indicate any link between his service-connected diabetes and right shoulder disorder.  In fact, the evidence relates the Veteran's right shoulder disorder to degenerative changes in the cervical spine.

The Board has also considered the Veteran's statements regarding the etiology of his right shoulder disorder.  In July 2007, he stated that his right shoulder disorder "developed from my diabetes mellitus."  However, he also stated that the stiffness in his right shoulder and resulting limited range of motion "developed from carrying grocery bags, heavy."  Similarly, in his November 2007 notice of disagreement the Veteran stated that his right shoulder disorder was aggravated by his diabetes, but also that "the stress and strain and injury to my right shoulder was caused over time from heavy duty work and lifting, falling to the ground and pavement."  In an April 2010 statement, the Veteran identified his right shoulder disorder as second to diabetes and complained that the shoulder disorder had gotten worse.  Thus, the Veteran identifies multiple potential causes of his current right shoulder disorder.

As an initial matter, contrary to the Veteran's claims VAMRs from February 2007 do not indicate that his service-connected diabetes aggravated his right shoulder disorder.  See November 2007 NOD.

Although the Veteran is competent to report symptoms such as limited range of motion, he is not competent to determine whether his current right shoulder disorder relates to his service connected diabetes.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Appellant's right shoulder disorder was caused or aggravated by his diabetes is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Since the Appellant lacks medical training and experience, his assertions that his right shoulder disorder was aggravated by his diabetes mellitus is not competent evidence.  See Layno, 6 Vet. App. at 470-71.  Thus, the Veteran's statements are outweighed by clinical tests and examination findings that show that his right shoulder disorder relates to degenerative changes in the cervical spine.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a right shoulder disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right shoulder disorder, to include as secondary to service-connected diabetes, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


